Gilfillan, C. J.
In this case is raised the question whether thel costs upon recovery by action of the price or value of labor or! services allowed to the plaintiff are to be allowed him 'when he! sues for and recovers such price or value as the assignee of thej person who rendered the labor or services.
There is nothing in the terms of the statute (Laws 1891, ch. 41)1 *151to indicate the contrary. It provides that, if "the same [the price or value] shall be recovered by action,” (without limitation to a recovery by the person rendering the labor or services,) “there . shall be allowed and taxed for the plaintiff,” etc., who may be the original owner of the claim, or his personal representative or as-signee. It is a general rule that an assignment of an assignable cause of action takes with it all the remedies of the assignor. The legislature must, in passing this statute, have had in mind that the claim for labor or services might be assigned, and that the assignee might recover; but there is in the statute a suggestion, -at least, of careful avoidance of such words or form of expression as would indicate an intent to make the right to the costs, given by it, personal to the one rendering the labor or services. The words used attach the right to the cause of action, and not to the person.
(Opinion published 56 N. W. Rep. 590.)
Judgment reversed.